Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Below is a continuity map of the instant Application. The Applications in the chain of continuity to the provisional Application 62/698,629 are all subject to Terminal Disclaimers.

    PNG
    media_image1.png
    676
    960
    media_image1.png
    Greyscale



Claims 1, 3, 4-7,  and 20 are rejected as they are drawn to the same invention as those of USPN 10,992, 981 claims 1-2, 3, 4, 8, 9, and 20.

Instant claim 1 is broader than claims 1-2 of USPN 10,992,981 as it lacks the extra recitation of “using the established synchronous lock as a basis to determine a client-time point at which the client is to perform a content revision of the media stream being received by the client”, therefore is broader in scope, therefore obvious variant.

Similar analysis applies to claim 20 of instant Application vs. claim 19 of the USPN 10,992,981.

The remaining claims directed to system and/ or client devices are further rejected by the same analysis as they are not patently distinct and are obvious variants of previously patented claims.

Though the wording of these two recitations appear to be different, they are drawn to the  identical subject matter.

Furthermore, the instant claims are obvious variants of the claims patented in USPN 10,623,800; 10,506,275; 10,979,758, and 11,290,770.

For example, claim 1 of instant Application is broader than USPN 11,290,770 as analyzed below:

USPN 11,290,770
Instant Application 17/213,921
1. A method comprising: 
receiving, by a computing system, query fingerprints representing a media stream being received by a client, wherein the query fingerprints are generated by the client at a frame rate; 

determining by a computing system that the media stream being received by the client is a known media stream, wherein the determining is based on a comparison by the computing system of (i) the query fingerprints generated at the frame rate with (ii) reference fingerprints representing the known media stream;
1. A method comprising:
generating query fingerprints representing a media stream being received by a client, wherein the query fingerprints are generated at a frame rate that is lower than a frame rate of the media stream;

Note, One of ordinary skill in the art would be bound to experiment with lower and higher frame rate, therefore obvious.

Providing, by the client, the generated query fingerprints for use to identify the media stream being received by the client, wherein the identifying is based on comparison of the generated fingerprints with reference fingerprints representing a known media stream;
responsive to the determining, causing by the computing system the client to increase the frame rate at which the client generates the query fingerprints being received by the computing system;
after identification of the media stream being received by the client, increasing, by the client the frame rate of generating the query fingerprints; and
using by the computing system the query fingerprints generated at the increased frame rate as a basis to establish synchronous lock between (i) true time defined along a timeline within the known media stream and (ii) client time defined according to a clock of the client; and
using the query fingerprints generated at the increased frame rate, to establish synchronous lock between (i) true-time defined along a timeline within the known media stream and (ii) client-time defined according to a clock of the client; and
using by the computing system the established synchronous lock as a basis to determine a client-time point at which the client should perform a content revision in the media stream being received by the client.




Similar analysis applies to independent claims 11  and 20 respectively and the remining claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R MARANDI/Primary Examiner, Art Unit 2421